Citation Nr: 1424944	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  06-36 897	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability, to include residuals of left shoulder surgery performed at a Department of Veterans Affairs (VA) medical facility on March 8, 2005.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of use of the left arm, to include as the residual of left shoulder surgery performed at a VA medical facility on March 8, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971, with additional prior active service of 3 years, 2 months, and 7 days.  He received a Purple Heart and Silver Star for his combat service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 decision by the VA Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

On March 24, 2014 the Board was notified by the Department of Veterans Affairs RO in St .Paul, Minnesota, that the Veteran died in March 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


